10/28/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0019


                                      DA 20-0019
                                   _________________

KRISTINE DAVENPORT,

             Plaintiff and Appellant,

      v.
                                                                    ORDER
COUNTY OF LINCOLN, a political subdivision
of the State of Montana; SHERIFF OF COUNTY
OF LINCOLN, State of Montana, and ROBY
BOWE,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Kristine Davenport, to all counsel of
record, and to the Honorable Matthew Cuffe, District Judge.

                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   October 28 2020